

115 HR 6489 IH: Safe LPG Storage Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6489IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Ms. Barragán introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to establish a grant program for the relocation of
			 certain petroleum storage facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe LPG Storage Act of 2018. 2.LPG storage facilities relocation program (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a program (in this section referred to as the Program) under which the Secretary may award grants to covered entities for the relocation of qualifying LPG storage facilities.
 (b)ApplicationsTo be eligible for a grant under the Program, a covered entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require.
 (c)Grant usesGrant amounts awarded under the Program may only be used for activities related to the relocation of a qualifying LPG storage facility.
 (d)ConsiderationsIn selecting a covered entity to receive a grant under the Program, the Secretary shall consider the proximity of the applicable qualifying LPG storage facility to—
 (1)populated areas, homes, and schools; and (2)communities that are disproportionally impacted by environmental burdens.
 (e)Federal shareThe Federal share of the cost of an activity assisted with a grant awarded under the Program may not exceed 50 percent.
 (f)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 to carry out the Program. (g)DefinitionsIn this section, the following definitions apply:
 (1)Covered entityThe term covered entity means— (A)a State, local, or Tribal government (including any political subdivision thereof);
 (B)a special purpose district or public authority, including a port authority; (C)a group of entities described in subparagraph (A) or (B); or
 (D)an owner or operator of a qualifying LPG storage facility. (2)Qualifying LPG storage facilityThe term qualifying LPG storage facility means a land-based facility for the storage of liquefied petroleum gas that is located within 5 miles of a populated area, home, or school.
				